DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on October 14, 2022 have been entered. Claims 1, 6, 10, 11, 13, and 18 have been amended. Claims 1-20 are still pending in this application, with claims 1, 13 and 18 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patney et al. (US 20170263046 A1) in view of Snyder et al. (US 20040001069 A1) further in view of GROSSMAN et al. (US 20180047203 A1).
Regarding Claim 1, Patney teaches a method of improving computer generated video information (Patney Abst: A method, computer readable medium, and system are disclosed for rendering images utilizing a foveated rendering algorithm with post-process filtering to enhance a contrast of the foveated image), the method comprising:
rendering an initial frame having a plurality of pixels (Patney [0024] a current frame with a foveated image for a previous frame; [0058] process the graphics primitives to generate a frame buffer (i.e., pixel data for each of the pixels of the display));
determining a low-resolution shading rate for at least a portion of the initial frame based on at least one metric of the initial frame (Patney [0021] pixels rendered at a lower shading rate are perceived on the periphery of the retina; [0095] For example, a base LOD is calculated for sampling the texture map based on a texel size corresponding with a pixel. The base LOD is then modified based on the variable shading rate for the pixel or pixel tile utilized during coarse pixel shading);
identifying a shading block having a plurality of pixels based on the low- resolution shading rate (Patney [0107] At step 1004, the geometric primitives are processed by a graphics processing pipeline to generate visibility information for a plurality of pixel tiles in the image. Visibility information may be generated at a fixed rendering rate of N samples per pixel in a T.sub.x×T.sub.y sized pixel tile);
sampling texture data of Patney [0024] the foveated rendering algorithm is implemented as a coarse pixel shading shader, the execution of which is shared by multiple fragments and includes instructions configured to: (1) sample a mip-mapped texture map at a level-of-detail (LOD) calculated based on, at least in part, a variable shading rate corresponding with a sample location); and
applying an average of texture samplings to the pixels associated with the shading block (Patney [0109] the LEAN map may be sampled at a LOD to generate an average surface normal for a region in order to calculate a diffuse lighting component of a color sample for the region; [0109] At step 1008, a mean and variance of a color distribution for a pixel in the foveated image is calculated. The filter window may be, e.g., a N×N pixel window that calculates a mean of the color distribution from all color value);
shading the pixels in the shading block (Patney [0110] At step 1010, the image for a current frame is blended with an image for a previous frame in a temporal anti-aliasing scheme that incorporates a variance sampling technique); and
displaying an output frame on a display device (Patney [0025]  At step 108, the filtered foveated image is displayed to a viewer on a gaze-tracking display). 
Patney does not but Snyder teaches wherein a texture sampling rate is at least two (Snyder Abst: at a variable rate that reflects variations in frequency among different regions).
Snyder discloses systems and methods are provided for variable source rate sampling in connection with image rendering, which is analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Patney to incorporate the teachings of Snyder, and apply the variable sampling rate, as taught by Snyder into the foveated rendering algorithm incorporated aspects of coarse pixel shading.
Doing so would achieve rendered images at a very high image quality in the systems and methods of texture super sampling for low-rate shading.
GROSSMAN further teaches sampling texture data associated with the shading block of the initial frame wherein a texture sampling rate is at least two ([0111] Referring to FIG. 11, for instance, an example image 220 generated by graphics pipeline 14 according to method 200 and/or method 120 of the disclosure includes different tiles having different shading rates (such as, but not limited to, 1/4×AA, 1×AA, 2×AA, 4×AA) depending on a level of detail of different portions or regions of image 220).
GROSSMAN discloses methods and devices for rendering graphics in a computer system include a graphical processing unit (GPU) with a flexible, dynamic, application-directed mechanism for varying the rate at which fragment shading, which is analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Patney to incorporate the teachings of GROSSMAN, and apply the value of SRPf>=2, as taught by GROSSMAN into the foveated rendering algorithm incorporated aspects of coarse pixel shading.
Doing so would provide efficient graphics processing in a computer device in the systems and methods of texture super sampling for low-rate shading.

Regarding Claim 2, Patney in view of Snyder further in view of GROSSMAN teaches the method of claim 1, and further teaches wherein the texture sampling rate is equal to a quantity of the pixels in the shading block (Patney [0058] The PPU 200 can be configured to process the graphics primitives to generate a frame buffer (i.e., pixel data for each of the pixels of the display); [0072] The rasterization stage 660 generates fragment data (i.e., interpolated vertex attributes associated with a particular sample location for each covered pixel) that are transmitted to the fragment shading). 

Regarding Claim 3, Patney in view of Snyder further in view of GROSSMAN teaches the method of claim 1, and further teaches wherein the texture sampling rate is based at least partially upon an orientation of a surface associated with the shading block (Patney [0095] For example, a base LOD is calculated for sampling the texture map based on a texel size corresponding with a pixel. The texel size refers to a texel footprint projected onto the pixel, which roughly refers to how many texels are covered per pixel in the current rasterized image space. This can change depending on the orientation of the texture map on the surface of the triangle relative to a screen space and/or the depth of the triangle as projected onto the screen space). 

Regarding Claim 4, Patney in view of Snyder further in view of GROSSMAN teaches the method of claim 1, and further teaches wherein the texture sampling rate is equal to an anisotropic texture sampling rate of the shaded surface based on surface viewing angle (Snyder [0048] The invention further uses a pixel, or sub-pixel, binning approach that accumulates and resolves over samples in the areas that have higher frequency content to solve the minification antialiasing problem and produce a high quality result. Anisotropic filtering is handled simply with the forward mapping approach of the invention by filtering over a greater number of samples that naturally accumulate after the forward map (e.g., in foreshortened regions such as near silhouettes of curved surfaces)), further increased by the texture sample rate of the shading block (Patney [0087] instead of a distance of the viewer, the fixation point may be augmented by a FOV angle that indicates the FOV of the viewer that matches the extents of the display 720. The FOV increases as the size of the display increases or as the viewer gets closer to the display and, therefore, the rate of change in the rendering quality as the pixels move from the fixation point to the periphery can be adjusted accordingly). The same motivation as Claim 1 applies here.

Regarding Claim 5, Patney in view of Snyder further in view of GROSSMAN teaches the method of claim 1, and further teaches wherein the texture sampling rate is greater than a quantity of the pixels in the shading block (Snyder [0121] Each of the 4.times.4 supersamples corresponding to a display pixel is represented by an accumulator 700a to 700d in the supersample buffer along with a number indicating the number of source samples accumulated by the subpixel). The same motivation as Claim 1 applies here.

Regarding Claim 6, Patney in view of Snyder further in view of GROSSMAN teaches the method of claim 1, and further teaches wherein determining a low-resolution shading rate for at least a portion of the image based on at least one metric of the initial frame is based at least partially upon white level or black level of the pixels (Snyder [0096] Alternating one-inch bands of black and white would have higher frequency content overall, with high frequency content at the edges of the bands, where a high amount of change is taking place, but with low frequency content in the bands where the content is uniform… This is "variable rate" sampling, in the sense that a given piece of content is sampled at a rate that varies depending upon the frequency of the region being sampled). The same motivation as Claim 1 applies here.

Regarding Claim 7, Patney in view of Snyder further in view of GROSSMAN teaches the method of claim 1, and further teaches wherein determining a low-resolution shading rate for at least a portion of the initial frame based on at least one metric of the initial frame is based at least partially upon detecting high frequency data in a previous frame (Patney [0103] The color information from the previous frame is combined with color information from the current frame when utilizing the TAA algorithm 920 and, therefore, it is possible that the fixation point in the current frame is associated with a location in the periphery of the previous frame, relative to the fixation point in the previous frame, such that color information of particular pixels in the current frame that were rendered at one shading rate would be blended with color information of corresponding pixels in the previous frame that were rendered at a different shading rate associated with a blurred portion of the image in the previous frame).

Regarding Claim 8, Patney in view of Snyder further in view of GROSSMAN teaches the method of claim 1, and further teaches wherein determining a low-resolution shading rate for at least a portion of the initial frame based on at least one metric of the initial frame is based at least partially upon distance of the pixels from the viewer (Patney [0087] The FOV increases as the size of the display increases or as the viewer gets closer to the display and, therefore, the rate of change in the rendering quality as the pixels move from the fixation point to the periphery can be adjusted accordingly).

Regarding Claim 9, Patney in view of Snyder further in view of GROSSMAN teaches the method of claim 1, and further teaches wherein determining a low-resolution shading rate for at least a portion of the initial frame based on at least one metric of the initial frame is based at least partially upon the proximity of the shading block to a center of the frame (Patney [0100] The CPS shader 910 is utilized to generate an image with variable shading rates across the image, where the shading rate for a particular region (i.e., pixel or pixel tile) is based on the angular distance of the region to a fixation point. The shading rate may be calculated for each region based on a mapping of distance to FOV angle, which is itself dependent on the distance of the viewer to the display).

Regarding Claim 10, Patney in view of Snyder further in view of GROSSMAN teaches the method of claim 1, and further teaches wherein determining a low-resolution shading rate for at least a portion of the initial frame based on at least one metric of the initial frame is based at least partially upon calculating a motion vector field for the initial frame (Patney [0104] As pixel tiles move into the periphery of the image, the shading rate may be changed to one color sample per 2×2 pixel tile, which is assigned a value of 0.5. As pixel tiles move even further into the periphery of the image, the shading rate may be changed to one color sample per 4×4 pixel tile, which is assigned a value of 0.25, and so forth).

Regarding Claim 11, Patney in view of Snyder further in view of GROSSMAN teaches the method of claim 1, and further teaches wherein determining a low-resolution shading rate for at least a portion of the initial frame based on at least one metric of the initial frame is based at least partially upon a rate of motion of a pixel associated with the shading block (Patney [0104] As pixel tiles move even further into the periphery of the image, the shading rate may be changed to one color sample per 4×4 pixel tile, which is assigned a value of 0.25, and so forth. Each shading rate step increases the size of a corresponding pixel tile for which one color sample is generated by double in both a horizontal and vertical direction, and the corresponding normalized shading rate is reduced by half).

Regarding Claim 12, Patney in view of Snyder further in view of GROSSMAN teaches the method of claim 1, and further teaches wherein the texture sampling rate is based at least partially upon a distance between a surface associated with the shading block and a viewer of the initial frame (Patney [0087] It will be appreciated that the display may be a desktop display or television where the user's eyes are not located at a fixed distance from the display. Therefore, the fixation point may be augmented by a distance of the viewer to the display. The distance of the viewer and the fixation point may be used to estimate the size of a fixation region that corresponds with the user's fovea. In other words, the distance of the user from the display determines the FOV covered by the extents of display, which affects a rate of change of the rendering quality as the pixels move from the fixation point to the periphery of the foveated image).

Regarding Claim 13, Patney in view of Snyder teaches a computing system for rendering image frames for display to a user (Patney Abst: A method, computer readable medium, and system are disclosed for rendering images utilizing a foveated rendering algorithm with post-process filtering to enhance a contrast of the foveated image), the system comprising: 
a processing unit (Patney FIG7.710: Processor); 
- Page 19 -Docket No.: 409382-US-PSPa memory having texture data stored thereon (Patney FIG6.670: Freagment Shading; 603: Texture data), 
a display device in communication with the processing unit (Patney FIG7.720: Display); and 
a hardware storage device having instructions stored thereon that, when executed by the processing unit (Patney [0036] An application may generate instructions (i.e., API calls) that cause the driver kernel to generate one or more tasks for execution by the PPU 200):
The metes and bounds of the limitations of the system claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 14, Patney in view of Snyder further in view of GROSSMAN teaches the system of claim 13, and further teaches wherein the processing unit is a graphical processing unit (GPU) (Patney [0058] In one embodiment, the PPU 200 comprises a graphics processing unit (GPU)).

Regarding Claim 16, Patney in view of Snyder further in view of GROSSMAN teaches the system of claim 13, and further teaches wherein the texture sampling rate is less than a quantity of the pixels in the shading block. (Patney [0109] As a result of the sampling processes of 502 to 508, each bin is assured to receive at least one sample, and thus undersampling that results from prior art forward mapping processes is eliminated. At steps 510 and 512, the samples of the bin(s) in each sample square are filtered according to accumulation and resolution techniques to determine the values for the pixels that correspond to the sample squares. At step 514, the pixels are set in accordance with the determinations reached in step 512). The same motivation as Claim 1 applies here.

Regarding Claims 15 and 17, Patney in view of Snyder further in view of GROSSMAN teaches the system of claim 13. The metes and bounds of the limitations of the system claim substantially correspond to the method claim as set forth in Claims 3 and 5; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 18, Patney in view of Snyder further in view of GROSSMAN teaches a non-transitory computer readable medium having instruction stored thereon that, when executing by a processor, (Patney Abst: A method, computer readable medium, and system are disclosed for rendering images utilizing a foveated rendering algorithm with post-process filtering to enhance a contrast of the foveated image), cause the processor to: 
The metes and bounds of the limitations of the medium claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 19 and 20, Patney in view of Snyder further in view of GROSSMAN teaches the non-transitory computer readable medium of claim 18. The metes and bounds of the limitations of the system claim substantially correspond to the method claim as set forth in Claims 2 and 16; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Response to Arguments
Applicant's arguments filed on October 14, 2022, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
	Examiner notes that independent claims 1, 13 and 18 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611